Citation Nr: 0310616	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability. 

2.  Entitlement to service connection for erectile 
dysfunction.

3.  Entitlement to a compensable rating for a headache 
disorder. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1980 to August 1984 and from January 1986 to April 
1995.

When these matters were previously before the Board of 
Veterans' Appeals (Board) in October 2000, they were remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, for additional 
development.  


REMAND

The Board notes incidentally that while the Board (in a 
previous decision and remand) and the RO have reported the 
veteran's second period of service as beginning in 1988, an 
updated verification of service in October 1995 shows that 
that period of service actually extended from January 1986 to 
April 1995.

A preliminary review of the claims file indicates that 
further evidentiary development is required.  As noted above, 
in October 2000, the Board remanded the three issues on 
appeal.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has set out the parameters of VA's notification 
requirements.  Essentially, as explained in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), VA is required to inform 
the veteran of the type of evidence required to establish 
entitlement to a claim, and to specify the veteran's and VA's 
respective responsibilities in evidence development.  

With regard to his claim of service connection for a 
disability of the left shoulder, the veteran was advised 
generally of the requirements for establishing service 
connection.  In the October 2000 remand, the Board ordered 
that if the veteran's claim was found to be well-grounded, he 
was to be scheduled for a VA examination to determine if he 
has a left shoulder disability related to service.  The Board 
observes that the Veterans Claims Assistance Act of 2000 
(VCAA) invalidated the well-grounded provisions of law and 
regulations previously in effect.  Under the duty to assist 
provisions of the regulations implementing the VCAA, a VA 
examination is required when the evidence is insufficient to 
decide the claim, and there is some evidence of current 
disability, evidence of an event, injury, or disease in 
service, and indication that the claimed disability may be 
associated with the event, injury, or disease in service or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Here, there is no evidence of a current left 
shoulder disability.  The RO stated in the November 2002 
Supplemental Statement of the Case that the veteran was 
examined for the left shoulder in May 2002.  Although the May 
2002 VA examination report noted a couple of normal findings 
pertaining to the left upper extremity, the examination did 
not specifically address the matter of a left shoulder 
disability.  

Evidence in the claims file indicates that the veteran was 
provided a post-remand VA genito-urinary examination in May 
2002.  The report notes that the veteran was to be referred 
to a Dr. N. for an opinion as to the relationship between the 
veteran's erectile dysfunction and his cervical spine 
surgery.  A memorandum in the claims file provides that the 
veteran apparently failed to report for an examination by Dr. 
N., but that Dr. N.'s office had no copy of the appointment 
letter it had sent the veteran.  In this regard, the record 
shows that the veteran was incarcerated at about the time in 
question, and perhaps that any notice was not sent to his 
correct address at the time.  

Finally, the Board observes that the veteran was not provided 
a post-remand VA examination in connection with his claim for 
a compensable evaluation for headaches.  Notations in the 
claims file indicate that Dr. N. was also to asses the 
veteran for a headache disability.  

Because of the noted possibility of due process deficiencies 
and in light of Stegall, supra, this case is REMANDED for the 
following:

1.  The RO should ascertain the veteran's 
correct current address and advise him 
that information to be elicited on 
examination(s) may be critical to his 
claims, and that failure to report for 
scheduled examinations may have adverse 
consequences.  38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

2.  The RO veteran should provide the 
veteran with  all notice required by the 
VCAA, as outlined in Quartuccio, supra.  
He should be advised that entitlement to 
service connection requires some evidence 
of current disability, some evidence of 
an event, disease, or injury in service, 
and some indication of a relationship 
between the claimed disability and the 
event, etc. in service or another service 
connected disability.  As the veteran has 
presented no evidence of current left 
shoulder disability, he should be 
provided the opportunity to present 
evidence of a left shoulder disability 
related to service.  If such evidence is 
submitted, he should be scheduled for a 
VA examination to ascertain whether it is 
at least as likely as not that he has a 
left shoulder disability related to 
service.  It is imperative that with any 
such examination the examiner has the 
claims folder available for review in 
conjunction with the examination.  Any 
opinion expressed must be accompanied by 
rationale.  

3.  The RO should arrange for a VA 
examination to determine whether the 
veteran has erectile dysfunction and, if 
so, its etiology.  The veteran's claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  The 
examiner should specifically opine 
whether it is at least as likely as not 
that any erectile dysfunction is related 
to surgical treatment of the veteran's 
cervical spine disability.  The examiner 
should explain the rationale for any 
opinion given.  

4.  The RO should arrange for a VA 
examination to determine the severity of 
the veteran's service connected  headache 
disorder.  The examiner should have the 
claims folder available for review in 
conjunction with the examination.  The 
examiner should address whether the 
veteran's service-connected headaches 
result in prolonged attacks or 
prostrating attacks, and if so how often 
the prostrating attacks occur.  The 
examiner should explain the rationale for 
any opinion given.  

5.  After undertaking any further notice 
or development deemed necessary, the RO 
should readjudicate the veteran's claims.  

If the claims remain denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case.  They should be afforded 
the appropriate period of time within which to respond.  
Then, if otherwise in order, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



